Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 1 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 2 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 3 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 4 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 5 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 6 of 7
Case 16-00183-ELG   Doc   Filed 10/09/20 Entered 10/09/20 14:07:36   Desc Main
                          Document      Page 7 of 7
